       Case 2:20-cv-00658-DWL Document 9 Filed 04/03/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizonans for Fair Elections, et al.,             No. CV-20-00658-PHX-DWL
10                  Plaintiffs,                        ORDER
11   v.
12   Katie Hobbs, et al.,
13                  Defendants.
14
15          On the afternoon of April 2, 2020, Plaintiffs filed a complaint (Doc. 1) and motion

16   for a temporary restraining order (“TRO”) (Doc. 2).
17          As background, Plaintiffs are a pair of ballot measures committees and an individual

18   Arizona voter. (Doc. 1 ¶¶ 3-5.) The complaint alleges that the committees are in the

19   process of gathering signatures to place two initiatives (the “Stop Surprise Billing and

20   Protect Patients Act” and the “Fair Elections Act”) on the ballot during the 2020 election
21   and the voter wishes to sign the committees’ petitions. (Id.) The complaint further alleges

22   that, although Arizona law requires initiative petition circulators to be physically present

23   when each signature is gathered, the outbreak of the Covid-19 pandemic has made it

24   impossible for the committees’ circulators to continue pursuing “in-person signature

25   gathering efforts.” (Id. ¶¶ 31-51, 57-69.) Additionally, the complaint alleges that Arizona

26   has already created a different system, known as “E-Qual,” for “secure online signature
27   collection,” which is presently utilized to collect signatures for nominating petitions for

28   “candidates for statewide and legislative offices,” but Arizona law does not authorize the
       Case 2:20-cv-00658-DWL Document 9 Filed 04/03/20 Page 2 of 3



 1   use of E-Qual for initiative campaigns. (Id. ¶¶ 52-56.)
 2          In Count I of the complaint, Plaintiffs allege that the Secretary of State’s “strict
 3   enforcement of [Arizona laws] requiring that an elector sign in the presence of a circulator
 4   and that the circular sign an affidavit before a notary public” violates the First Amendment
 5   because it “unduly burdens the public’s right to engage in political speech during the
 6   COVID-19 pandemic.” (Id. ¶¶ 83-90.) Similarly, in Count II of the complaint, Plaintiffs
 7   allege that “denying access to E-Qual in light of the current pandemic . . . results in an
 8   undue burden on the exercise of Free Speech.” (Id. ¶¶ 91-99.) Based on these claims, the
 9   complaint seeks various forms of declaratory and injunctive relief. (Id. at 20-21.) Finally,
10   in the motion for a TRO, Plaintiffs request an order (1) “temporarily enjoining the Secretary
11   and the County Recorders from each county from enforcing the provisions governing
12   initiative measures under Title 19, Chapter 1, of the Arizona Revised Statutes (‘A.R.S.’),
13   in so far as they prevent processing signatures in support of initiatives via Arizona’s secure
14   online signature gathering system for qualification for the November 3 General Election
15   ballot,” and (2) “requiring the Secretary to allow for the electronic submission of signatures
16   by qualified electors in support of initiative measures, in the same manner qualified electors
17   may currently submit signatures in support of candidate nomination petitions, so that
18   initiative sponsors and supporters may continue to gather and provide signatures during the
19   pandemic.” (Doc. 2 at 1.)
20          Rule 65(b)(1) of the Federal Rules of Civil Procedure provides that a “court may
21   issue a [TRO] without . . . notice to the adverse party or its attorney only if (A) specific
22   facts in an affidavit or a verified complaint clearly show that immediate and irreparable
23   injury, loss, or damage will result to the movant before the adverse party can be heard in
24   opposition; and (B) the movant’s attorney certifies in writing any efforts made to give
25   notice and the reasons why it should not be required.” Id. Here, Plaintiffs’ counsel has not
26   made the certifications required by Rule 65(b)(1)(B) and the Court concludes, in any event,
27   that this is not the sort of unusual case where proceeding without notice to the adverse
28   parties would be appropriate.


                                                 -2-
       Case 2:20-cv-00658-DWL Document 9 Filed 04/03/20 Page 3 of 3



 1          Accordingly,
 2          IT IS ORDERED that Plaintiffs shall serve Defendants with the complaint (Doc.
 3   1), summons, motion for a TRO (Doc. 2), and this Order as soon as practicable, and in any
 4   case by April 6, 2020. Plaintiffs shall also file with the Court proof of service of
 5   Defendants.
 6          IT IS FURTHER ORDERED that Defendants shall file a Response to Plaintiffs’
 7   motion for a TRO (Doc. 2) by April 10, 2020.
 8          IT IS FURTHER ORDERED setting a hearing on Plaintiffs’ motion for a TRO
 9   (Doc. 2) on April 14, 2020, at 10:30 a.m. Due to the Covid-19 pandemic, this will be a
10   telephonic hearing. See D. Ariz. G.O. 20-17 (“To protect the safety and health of all those
11   entering and working in the Courthouse, the Court ORDERS that all proceedings, except
12   those court proceedings deemed necessary by the Court, are continued until further order
13   of the Court. . . . Individual judges may hold hearings in civil matters as they deem
14   necessary in the safest manner possible. Hearings deemed necessary by the Court will be
15   scheduled and conducted by video teleconference or telephone to the extent possible.”).
16
     Counsel are directed to call (866) 390-1828; Access Code: 9667260 five minutes before
17
     the scheduled hearing. Counsel are advised that speaker phones and cell phones are not
18
     permitted.
19
            Dated this 3rd day of April, 2020.
20
21
22
23
24
25
26
27
28


                                                 -3-
